Title: From John Adams to John Quincy Adams, 16 November 1804
From: Adams, John
To: Adams, John Quincy



Quincy November 16 1804

Last Night, my Dear Son, I received your kind Letter of the 3d of the Month and hold myself under great Obligations for so much information of various kinds at once. It is my determination to be a better correspondent than I was last Winter. I never explored that route through New Castle and Frenchtown but am very glad you have found it, because I believe it will Save you many an unpleasant hundred miles.—There are Some deleterious Effluvia in the American Atmosphere which produce those Epidemic Distempers every Summer, and there are Some Diabolical Miasmata, which engender political Delirium, and Spread Contagion endemically or epidemically, from one Man and one State to another. The vile Corruption has Seized and mortified Massachusetts at last. If I had been with you, and heard the Jeremiades of Dr Rush I would have congratulated him or rather complimented him upon the universal diffusion of his adored Republicanism. I presume his Soul is entranced with Raptures, upon the Conquest of Massachusetts. Yet he always outwardly execrated Democracy as much as the rankest Royalist or rather Monarchist, even Governor McKean or Mr. Morton. The President is very happy in having The Disposition of the English Ministry as well as the French Ministry very amicable. This was effected before he came in. He is not less amicable to both nor with less Sincerity. He will quarrell with neither if he can avoid it, and in this he is right. I know not however in what manner the commerce with St. Domingo can be managed. Our Merchants have the same right to trade with that Island, which the French had to trade with Us from 1776 to 1782. The Black Sovereigns are at war with France and if our Merchant Ships carry Contraband goods to them they will be liable to Seizure: if they fight with French Men of War or Privateers, to prevent a lawful Search or Seizure, I know not how they can avoid that Sentence of death to which the President thinks them liable, under the deffinition of the Crime of Pyracy if not of Murder. That Action which at common Law, and within the Body of a County would be murder, if committed on the high seas would be Pyracy. The Presidents Principle, that Homicide committed in Support of an Unlawful Act, is Murder, is just, and it is equally applicable by the Law of Nations to Actions at Sea. It is Homicide in the highest degree and Subject to the Ultimum Supplicium. There have been some doubts and controversies upon this head, in former times, in England, and a Statute was made for the Tryal and punishment of Pyracies and Murders on the high Seas, which is worth your consulting in the Statutes at large. With this law I was formerly familiar. In the Tryals of Michael Corbet and three other Sailors for killing Lt. Panton of the Rose Frygate, and in that of Ansell Nicholson for killing three or four Men in a Vessell on our Coast, but thirty odd years have effaced the Memory of Some of the details of the Statute and I have not time to look into it now. There may be a necessity of a Statute of Congress on this subject, but it ought not to be made without a very cool and circumstantial deliberation. C. J. Martials Argument in the House of Representatives upon the Case of Nash, wickedly called Jonathan Robbins, contained very lucid and accurate distinctions, which you will be gratified to read. No doubt you can find it. The C. J. would readily point out to you where you may find it. My cordial Respects to him, Judge Chace and all the other Judges, if without affectation you have any natural opportunities.
The Republican Tickett has prevailed by M a Majority of three or four or possibly five thousand. This Phenomenon, which is thought a miraculous Metamorphosis, as inexplicable as any in Ovid, is not quite so unaccountable to me. The Names on the Federal List were all good Men, but unknown in many instances. Those on the other were more conspicuous, that of Gerry had great Weight. Those of Sullivan and Bowdoin had not a little. The Universal Knowledge that all would be in vain, that they must only vote for Men to throw away their votes: that Mr. Jefferso would infallibly be chosen let them choose whom they would, had also a great Effect. A confused Suspicion that certain Gentlemen were not enough attached to the Union and were pursuing some measures the End of which they could not See, but feared they had a tendency to division was another cause. But the great Cause of all is this. Man is a Social Animal and his Passions, Feelings and Imaginations are contagious. Popularity and Unpopularity are as catching as the Small Pox or Measles. They are taken by a whole Congregation by from a Cough in a Church. They are Tides that ebb and flow. They are Gales of Wind that blow down the Stoutest Oaks. Connecticutt will stand alone, unless she should be accompanied by Delaware. Whether our State Government is to be revolutionized in the Spring, whether Mr. Strong will be considered a Candidate, or whether he will be turned out, or whether he will still carry the Election I know not. We are all well but your Mother and she is better. My Love to your Wife and Children and the whole family. Your Conversation is my great delight when I can have it: and I am determined to have as much of it as I can get by writing to you.
J. Adams